DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 4/19/2021.

Response to Arguments
• Applicant’s arguments, see pages 7-9, filed 4/19/2021, with respect to claims 1 & 9 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection (abstract ideas) of said claims has been withdrawn. 

Election/Restrictions
• This application is in condition for allowance except for the presence of claims 10-12 directed to invention non-elected without traverse.  Accordingly, claims 10-12 been cancelled.

EXAMINER’S AMENDMENT
• An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the following claims:
10. (Canceled).
11. (Canceled).
12. (Canceled). 

Allowable Subject Matter
• Claims 1-9 are allowed. 
The searched prior arts fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “converting a target document into a numerical matrix; generating a conversion matrix by performing discrete Fourier transform on the numerical matrix; generating a detection matrix to be used for plagiarism detection by masking an upper row of the conversion matrix with 0” as cited in claim 1. The same also applies to claim 9 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674